Exhibit 10.4

 

RODMAN & RENSHAW CAPITAL GROUP, INC.

2010 STOCK AWARD AND INCENTIVE PLAN

 

Restricted Stock Units Agreement
(Employees – 2010 Performance-Vesting Grant)

 

This Restricted Stock Units Agreement (the "Agreement," which includes the
"Terms and Conditions of Restricted Stock Units" attached hereto) confirms the
grant on November 30, 2010 (the "Grant Date"), by Rodman & Renshaw Capital
Group, Inc., a Delaware corporation (the "Company"), to __________ ("Employee")
of Restricted Stock Units ("RSUs"), as follows:

 

 

Number granted:

___________ RSUs

 

 

RSUs vest:

 

 

 

The RSUs, provided they have not previously been forfeited as provided herein,
shall vest as to one-fifth of the underlying shares on each of February 28,
2012, February 28, 2013, February 28, 2014, February 28, 2015 and February 28,
2016 (each a "Stated Vesting Date") subject in each year to the Company having
achieved “non-GAAP net income before executive bonuses plus or minus adjustments
for certain events related to non-cash principal transactions, non-recurring
legal fees and the impairment of goodwill and other intangible assets, as
calculated consistent with past practice” for the respective preceding calendar
year, failing which the RSUs for such year shall be forfeited (except as
otherwise provided in Section 4 below). In addition, the RSUs, if not previously
forfeited, will become immediately vested upon a Change in Control and will vest
on an accelerated basis upon the occurrence of certain events relating to
Termination of Employment (as defined below), in accordance with Section 4
hereof.

 

Further restriction and settlement:

 

Any RSUs that vest as provided above and are not forfeited remain subject to the
further restriction that they shall be settled on February 28, 2016 except that
during the period following vesting of such RSUs and ending February 28, 2016
(the "Mandatory Restriction Period"), settlement of the vested RSUs shall be
accelerated upon occurrence of certain events as set forth in Section 4(a) or
4(d) below, subject in all cases to Section 6 below. Such RSUs shall be settled
at the applicable date by delivery of one share of the Company's Common Stock,
$.001 par value, for each RSU being settled, with such delivery to occur in the
manner determined by the Company but not later than 30 days after the applicable
settlement date, except that if termination is governed by Section 4(b) below
this period shall be 60 days and if termination results from death settlement
shall be on the 60th day following death.

 

Settlement of RSUs at any settlement date is subject to compliance with
requirements under Section 409A of the Internal Revenue Code (the “Code”), as
required under Section 6 below. In the case of any settlement triggered by a
Termination of Employment, the six-month delay rule under Section 409A may
apply, as provided in Section 6 below.

 

* * * * * *

 

The RSUs are subject to the terms and conditions of the 2010 Stock Award and
Incentive Plan (the "Plan"), and this Agreement, including the Terms and
Conditions of Restricted Stock Units attached hereto. The number of RSUs and the
kind of shares deliverable in settlement of RSUs are subject to adjustment in
accordance with Section 5 hereof and Section 11(c) of the Plan.

 

 

1

 


--------------------------------------------------------------------------------



Employee acknowledges and agrees that (i) RSUs are nontransferable, except as
provided in Section 3 hereof and Section 11(b) of the Plan, (ii) RSUs are
subject to forfeiture in the event of Employee's Termination of Employment in
certain circumstances prior to vesting, as specified in Section 4 hereof, (iii)
sales of shares delivered in settlement of RSUs will be subject to the Company's
policies regulating trading by employees, if applicable, and (iv) a copy of the
Plan and related prospectus have previously been delivered to Employee or are
available upon request of the Company's General Counsel.

 

IN WITNESS WHEREOF, Rodman & Renshaw Capital Group, Inc. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

 

RODMAN & RENSHAW CAPITAL GROUP, INC.

 

 

Date: November 30, 2010

By:_________________________________

David Horin

Chief Financial Officer

 

Employee:

 

 

Date: November 30, 2010

_________________________________

 

[Name]

 

 

 

2

 


--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

The following Terms and Conditions apply to the RSUs granted to Employee by
Rodman & Renshaw Capital Group, Inc. (the "Company"), as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the RSUs, including the number of RSUs granted, vesting
date(s) and settlement date, are set forth on the preceding pages.

 

1.           General. The RSUs are granted to Employee under the Company's 2010
Stock Award and Incentive Plan (the "Plan"), a copy of which is available for
review, along with other documents constituting the "prospectus" for the Plan,
from the Company's General Counsel. All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein. Capitalized
terms used in this Agreement but not defined herein shall have the same meanings
as in the Plan. If there is any conflict between the provisions of this document
and mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the RSUs, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations of the Company's Compensation Committee (the "Committee") made
from time to time, provided that no such Plan amendment, rule or regulation or
Committee decision or determination shall materially and adversely affect the
rights of the Employee with respect to outstanding RSUs.

 

2.           Account for Employee. The Company shall maintain a bookkeeping
account for Employee (the "Account") reflecting the number of RSUs then credited
to Employee hereunder as a result of such grant of RSUs.

 

3.           Nontransferability. Until RSUs become settleable in accordance with
the terms of this Agreement, Employee may not transfer RSUs or any rights
hereunder to any third party other than by will or the applicable laws of
descent and distribution, except for transfers to a designated beneficiary upon
death to the extent permitted by the Company and subject to the conditions under
Section 11(b) of the Plan. This restriction on transferability of the RSUs
precludes any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by Employee's creditors or of any
beneficiary.

 

4.           Termination Provisions. In the event of Employee's Termination of
Employment for any reason before a given RSU has vested, such unvested RSU shall
be forfeited unless otherwise determined by the Committee or otherwise provided
in Subsections (a) – (d) below. Subsection (a) – (d) below also specify terms
regarding acceleration of vesting upon a Change in Control and settlement.

 

(a)         Death or Disability. In the event of the death of Employee or
Employee's Termination of Employment due to Disability (as defined in the Plan),
all of the RSUs, to the extent then outstanding (i.e., not previously forfeited)
but not previously vested, will vest and become non-forfeitable immediately, and
such RSUs, together with any then-outstanding RSUs that previously became vested
and non-forfeitable, will have a settlement date that is the 60th day following
death, or in the case of Disability, the date of such Termination of Employment
(subject to Section 6(b)).

 

(b)         Termination by the Company Not For Cause. In the event of Employee's
Termination of Employment by the Company not for Cause (as defined below) and
provided Employee signs a standard release of liability in connection with
Employee’s Termination, any then unvested RSUs not previously forfeited will be
deemed immediately vested in full at the time of such Termination and will not
be forfeited, and such RSUs, together with any then-outstanding RSUs that
previously became vested and non-forfeitable, will be settled at the end of the
Mandatory Restriction Period as provided on the Cover Page hereof (subject to
accelerated settlement under Section 4(a) or 4(d)). The Company will supply to
Employee a form of such release agreement not later than the date of Employee's
termination, which must be returned within the time period required by law and
must not be revoked by Employee within any applicable revocation period such
that the release becomes legally effective (if no time period is specified by

 

3

 


--------------------------------------------------------------------------------



law, the return period shall be 14 days after receipt of the release but not
earlier than the date of Termination). The Company, in determining the time of
settlement under this Section 4(b), will not be influenced by Employee or the
timing of any action by Employee including execution of such a release agreement
and expiration of any revocation period. In particular, the Company retains
discretion to deposit shares hereunder in escrow at any time during such fixed
period, so that such deposited amount is constructively received and taxable
income to Employee upon deposit but with distribution from such escrow remaining
subject to Employee's execution and non-revocation of such release agreement. If
Employee has an Employment Agreement providing for payment of severance in the
event of Termination for "Good Reason" as defined in such Employment Agreement,
then for purposes of this Agreement a termination by Employee for Good Reason
shall be treated as a Termination by the Company not for Cause and not as a
voluntary termination by Employee.

 

(c)          Termination by the Company For Cause or Voluntarily by Executive.
In the event of Employee's Termination of Employment by the Company for Cause or
Termination of Employment by Employee voluntarily (other than a Termination for
Good Reason if such Termination would be governed by Section 4(b)), the portion
of the then-outstanding RSUs not vested at the date of Termination will be
forfeited (unless otherwise determined by the Committee), and the portion of the
then-outstanding RSUs that are vested and non-forfeitable will be settled at the
end of the Mandatory Restriction Period as provided on the Cover Page hereof
(subject to accelerated settlement under Section 4(a) or 4(d)).

 

(d)         Change in Control. Upon a Change in Control, vesting of RSUs shall
occur as specified on the Cover Page hereof. Because the RSUs constitute
deferrals of compensation under Code Section 409A, the following rule will apply
to the timing of settlement of such RSUs: RSUs shall be settled immediately upon
the occurrence of a 409A Change in Control but, if a Change in Control occurs
but does not constitute a 409A Change in Control, the RSUs will be settled at
the earliest date thereafter at which the RSUs otherwise are to be settled
hereunder.

 

(e)         Certain Definitions. The following definitions apply for purposes of
this Agreement:

 

(i)          "Cause” means "Cause" as defined in any Employment Agreement
between the Company or a subsidiary of the Company and Employee in effect as of
the Grant Date or explicitly made applicable to Employee's equity awards (an
"Employment Agreement"). In the absence of such an applicable Employment
Agreement provision, "Cause" shall mean (1) the failure by the Employee to
perform the material duties of his or her position, including, by way of example
and not of limitation, the failure or refusal to follow instructions reasonably
given by his or her superiors in the course of employment; (2) fraud,
dishonesty, gross negligence or the willful misconduct on the part of the
Employee in the performance of his or her duties and responsibilities; (3) the
Employee’s violation of federal, state or local securities laws, rules or
regulations or violation of or failure to comply with the Company’s or its
affiliates’ internal policies or the rules and regulations of the Financial
Industry Regulatory Authority (“FINRA”) or any other federal, foreign or state
regulatory agency having jurisdiction over the business conduct of the Employee
as an employee of the Company or its affiliates; (4) the Employee’s failure to
obtain or maintain any license or registration required to be maintained by the
rules and regulations of FINRA, the Securities and Exchange Commission, or any
other federal, foreign or state regulatory agency having jurisdiction over the
business conduct of the Employee as an employee of the Company or its
affiliates; or (5) the Employee’s conviction of a felony or crime involving
moral turpitude; provided that any termination for Cause shall be effective as
follows: (a) immediately upon giving the Employee written notice thereof stating
the reason or reasons therefor with respect to clause (2) or (5) above, and (b)
thirty (30) days after written notice thereof from the Company to the Employee
specifying the acts or omissions constituting the “Cause” with respect to
clauses (1), (3) and (4) above, but only if the Employee has not cured such
thirty (30) day period.

 

4

 


--------------------------------------------------------------------------------



 

(ii)          "409A Change in Control" means a Change in Control as defined in
the Plan which constitutes or in connection with which there occurs an event
constituting a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5). If
a 409A Change in Control would have occurred but for the fact that a Change in
Control has not yet occurred, the 409A Change in Control will be deemed to have
occurred if the Change in Control occurs within 90 days after the 409A Change in
Control, but only if the occurrence of the Change in Control is
non-discretionary and objectively determinable at the time of the 409A Change in
Control (in this case, the Employee shall have no influence on when during such
90-day period the settlement shall occur).

 

(iii)         "Termination of Employment" means the event by which Employee has
a separation from service from the Company and its subsidiaries within the
meaning of Treasury Regulation § 1.409A-1(h).

 

 

5.

Dividends and Adjustments.

 

(a)         Dividend Equivalents. Dividend Equivalents will be credited on RSUs
(other than RSUs that, at the relevant record date, previously have been settled
or forfeited) and deemed reinvested in additional RSUs. Such crediting shall be
as follows, except that the Company may vary the manner of crediting (for
example, by crediting cash dividend equivalents rather than additional RSUs) for
administrative convenience, subject to Section 9(a):

 

(i)           Cash Dividends. If the Company declares and pays a dividend or
distribution on shares in the form of cash, then additional RSUs shall be
credited to Employee’s Account in lieu of payment or crediting of cash dividend
equivalents equal to the number of RSUs credited to Employee’s Account as of the
relevant record date multiplied by the amount of cash paid per share in such
dividend or distribution divided by the Fair Market Value of a share at the
payment date for such dividend or distribution.

 

(ii)          Non-Common Stock Dividends. If the Company declares and pays a
non-cash dividend or distribution on shares in the form of property other than
shares, then a number of additional RSUs shall be credited to Employee’s Account
as of the payment date for such dividend or distribution equal to the number of
RSUs credited to Employee’s Account as of the record date for such dividend or
distribution multiplied by the fair market value of such property actually paid
as a dividend or distribution on each outstanding share at such payment date,
divided by the Fair Market Value of a share at such payment date.

 

(iii)         Common Stock Dividends and Splits. If the Company declares and
pays a dividend or distribution on shares in the form of additional shares, or
there occurs a forward split of shares, then a number of additional RSUs shall
be credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of RSUs credited to Employee’s
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding share.

 

(b)        Adjustments. The number of RSUs credited to Employee's Account and/or
the property deliverable upon settlement of RSUs shall be appropriately adjusted
(taking into account any Dividend Equivalents credited under Section 5(a)) in
order to prevent dilution or enlargement of Employee's rights with respect to
RSUs in connection with, or to reflect any changes in the number and kind of
outstanding shares resulting from, any transaction that constitutes an "equity
restructuring" as defined under FASB ASC Topic 718.

 

5

 


--------------------------------------------------------------------------------



(c)          Risk of Forfeiture and Settlement of Dividend Equivalents and RSUs
Resulting from Adjustments. RSUs, cash and other property deliverable in
settlement of RSUs which directly or indirectly result from the crediting of
Dividend Equivalents under Section 5(a) or adjustments to RSUs under Section
5(b) shall be subject to the same risk of forfeiture (including additional
forfeiture terms of Section 7 below) as applies to the original granted RSU and
will be settled at the same time as such original granted RSU.

 

 

6.

Settlement.

 

(a)        Generally. Because the RSUs constitute a deferral of compensation
subject to Code Section 409A, settlement of such RSUs may not be accelerated in
the discretion of the Company except to the extent permitted under Treasury
Regulation § 1.409A-3 (accelerated vesting of all RSUs is permissible, however).
In any case in which a period is specified for delivery of shares following an
applicable settlement date, if such period spans more than one calendar year,
the determination as to the year in which shares will be delivered in settlement
shall be made solely by the Company without any influence whatsoever by the
Employee in such determination. Other provisions of this Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(and other applicable guidance) as presently in effect or hereafter implemented:
(i) if the timing of any distribution in settlement of RSUs would result in
Employee’s constructive receipt of income relating to the RSUs prior to such
distribution, the date of distribution will be the earliest date after the
specified date of distribution that distribution can be effected without
resulting in such constructive receipt; and (ii) any rights of Employee or
retained authority of the Company with respect to RSUs hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the RSUs prior
to the distribution and so that Employee shall not be subject to any penalty
under Section 409A.

 

(b)        The Six-Month Delay Rule. In furtherance of Section 6(a), the
six-month delay rule will apply to RSUs if the following four conditions are
met:

 

•

Employee has a Termination of Employment;

 

•

A settlement of the RSUs is triggered by the Termination (but not due to death);

 

•

Employee is a “key employee” (as defined in Code Section 416(i) without regard
to paragraph (5) thereof). The Company will determine status of “key employees”
annually, under administrative procedures applicable to all Section 409A plans;
and

 

•

The Company’s stock is publicly traded on an established securities market or
otherwise.

If it applies, the six-month delay rule will delay a settlement of such RSUs
triggered by the Termination of Employment where the settlement otherwise would
be within six months after the Termination:

 

•

Any delayed settlement shall be made on the date six months after Termination of
Employment;

 

•

During the six-month delay period, accelerated settlement will be permitted in
the event of the participant’s death and for no other reason (including no
acceleration upon a Change in Control); and

 

•

Any settlement that is not triggered by a Termination of Employment, or is
triggered by a Termination of Employment but would be made more than six months
after the Termination (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

 

7.           Employee Representations and Warranties Upon Settlement. As a
condition to the settlement of the RSUs, the Company may require Employee to
make any representation or warranty to the Company as may be required under any
applicable law or regulation, provided that the Company shall give notice to
Employee of such requirement no later than the applicable settlement date and
Employee must respond within ten business days of receipt of such notice (or any
earlier date as may be required in order to remain in compliance with Code
Section 409A) in order to satisfy this condition.

 

6

 


--------------------------------------------------------------------------------



 

 

8.

Other Terms Relating to RSUs.

 

(a)         Fractional RSUs and Shares. The number of RSUs credited to
Employee's Account shall include fractional RSUs, if any, calculated to at least
three decimal places, unless otherwise determined by the Committee. Unless
settlement is effected through a third-party broker or agent that can
accommodate fractional shares (without requiring issuance of a fractional share
by the Company), upon settlement of the RSUs Employee shall be paid, in cash, an
amount equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such RSUs.

 

(b)         Mandatory Tax Withholding. Unless otherwise determined by the
Committee, at the time of settlement the Company will withhold from any shares
deliverable in settlement of the RSUs, in accordance with Section 11(d)(i) of
the Plan, the number of shares having a value equal to the amount of income
taxes, employment taxes or other withholding amounts required to be withheld
under applicable local laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities. Fractional
shares will not be withheld, but the Company will make reasonable arrangements
regarding such fractional shares with a view to complying with requirements
under FASB ASC Topic 718 to avoid recognition of expense. Employee will be
responsible for any taxes relating to the RSUs not satisfied by means of such
mandatory withholding. Please note that, upon the lapse of the risk of
forfeiture relating to RSUs for which settlement is delayed, the Company is
required to withhold from Employee Social Security and Medicare taxes (FICA) at
the applicable minimum statutory rate at such time, even though the RSUs will
not be settled until the end of the Mandatory Restriction Period or other
applicable settlement date. Such withholding will be based upon the aggregate
Fair Market Value of the shares underlying the RSUs at the applicable date, and
will be required to be paid by Employee separately at that time or deducted from
Employee's salary in the payroll period that immediately follows the applicable
tax date.

 

(c)          Employee Consent. By signing this Agreement, Employee voluntarily
acknowledges and consents to the collection, use processing and transfer of
personal data as described in this Section 8(c). Employee is not obliged to
consent to such collection, use, processing and transfer of personal data;
however, failure to provide the consent may affect Employee's ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee's name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee's
favor ("Data"). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Employee's
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Employee's behalf to a broker or other third party with whom Employee
may elect to deposit any shares acquired pursuant to the Plan. Employee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Employee's ability to participate in the Plan.

 

 

 

 

 

7

 


--------------------------------------------------------------------------------



(d)         Voluntary Participation. Employee's participation in the Plan is
voluntary. The value of the RSUs is an extraordinary item of compensation.
Unless otherwise expressly provided in Employee's Employment Agreement, the RSUs
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and,
therefore, the awarding of RSUs to Employee under the Plan represents a mere
investment opportunity.

 

(e)         Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO
ELECTRONIC DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS
RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL
DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH
DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO
EMPLOYEE AN E-MAIL ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE
ELECTRONICALLY FOR EMPLOYEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE
INSTRUCTIONS ON WHERE THE PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED
IN WRITING BY THE COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE
PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE
WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A
WRITTEN REQUEST FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 9(e)
HEREOF. EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE
VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF
EMPLOYEE’S PARTICIPATION IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT EMPLOYEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS OR HER
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE
OF WITHDRAWAL TO THE ADDRESS SPECIFIED IN SECTION 9(e) HEREOF. IF EMPLOYEE
WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL RESUME
SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE
TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE
PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION.

 

 

9.

Miscellaneous.

 

(a)         Binding Agreement; Written Amendments. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement constitutes the entire agreement between the parties with respect
to the RSUs, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the RSUs shall be valid unless
expressed in a written instrument executed by Employee.

 

(b)         No Promise of Employment. The RSUs and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Employee has a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.
Employee acknowledges and agrees that the Plan is discretionary in nature and
limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time, provided, however that any
outstanding RSUs shall not be materially and adversely affected. The grant of
RSUs under the Plan is a one-time

 

8

 


--------------------------------------------------------------------------------



benefit and does not create any contractual or other right to receive a grant of
restricted stock units or other equity awards or benefits in lieu of units or
other equity awards in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of units or other awards and vesting provisions.

 

(c)          Unfunded Plan. Any provision for distribution in settlement of
Employee's Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Employee. With respect to Employee's entitlement to
any distribution hereunder, Employee shall be a general creditor of the Company.

 

(d)         Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE DELAWARE GENERAL
CORPORATION LAW AND OTHERWISE IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE
GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The RSUs and the
granting thereof are subject to the Employee’s compliance with the applicable
law of the jurisdiction of Employee’s employment.

 

(e)         Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1251 Avenue of the Americas, 20th Floor,
New York, NY 10020 attention: General Counsel, and any notice to the Employee
shall be addressed to the Employee at Employee’s address as then appearing in
the records of the Company.

 

 

9

 

 

--------------------------------------------------------------------------------